Citation Nr: 1314271	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-07 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 30 percent for lens implantation status post cataract extraction of the left eye.

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  Jurisdiction of the case has been subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing, sitting at the RO, before the undersigned Veterans Law Judge in July 2012.  Transcript of the hearing is included in the claims file.

In August 2012, the Veteran submitted additional evidence consisting of private medical records with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2012).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability as defined by VA regulation under 38 C.F.R. § 3.385.

2.  Audiometric testings in service show some degree of hearing loss in November 1983 and August 1985.

3.  The Veteran was exposed to excessive noise while working on the flight line during his 22 years of service in the Air Force.

4.  The medical evidence links that the Veteran's current hearing loss to his military noise exposure.

5.  The Veteran began to experience tinnitus in active service and has experienced it ever since active service.

6.  The Veteran's lens implantation status post cataract extraction of the left eye is manifested by visual acuity of 20/40 or better and full visual field in the left eye, as well as pseudophakia.  Loss of use of the left eye is not shown.

7.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for a disability rating in excess of 30 percent for lens implantation status post cataract extraction of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6029 (effective prior to December 10, 2008).

4.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  With respect to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

With respect to the claims of increased ratings for service-connected disabilities, the RO's September 2006 letter informed the Veteran of what evidence was required to substantiate his claims for increased disability ratings and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for increased ratings for service-connected disabilities, including identified and available private treatment records and by providing him VA fee-based examinations.  38 C.F.R § 3.159(c)(4).  VA fee-based examinations were accomplished in December 2006, May 2011 and July 2011 to ascertain the current level of the Veteran's service-connected disabilities.  The Board finds that these VA examinations obtained are adequate.  They provide sufficient details to determine the severity of the Veteran's service-connected disabilities and were based upon a physical examination of the Veteran and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the VA fee-based examination reports do not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disabilities is of primary concern.  As it would not change the objective and dispositive findings made during the VA examinations, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  In any event, the Veteran has neither advanced an argument that any of the VA examinations of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, although the Veterans Law Judge (VLJ) did not specifically explain the elements that were lacking to substantiate the Veteran's claims for increased ratings, the hearing focused on the evidence necessary to substantiate the Veteran's claims of increased ratings for hypertension and left eye disability.  The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's service-connected disabilities.  Additional records were not only identified by this questioning but obtained subsequent to the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his current hearing loss and tinnitus are attributable to acoustic trauma sustained while serving on active duty.

First, the Board notes that the medical evidence of record shows that the Veteran suffers from bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  

Specifically, an August private treatment report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
45
LEFT
20
25
30
45
50

An August 2012 private treatment reports noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
(-)
50
LEFT
25
30
35
50
55

Because these results clearly show auditory thresholds greater than 40 decibels, the results meet the requirement for a hearing loss "disability" for the purpose of service connection pursuant to 38 C.F.R. § 3.385.  The private physicians determined there was a normal dropping to moderately severe sensorineural hearing loss, bilaterally.  Therefore, the Board concludes that the Veteran has a current bilateral hearing loss disability in this case.

Review of the Veteran's service treatment records reflects that audiometric testing conducted at his May 1967 enlistment medical examination revealed no hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

A May 1978 in-service medical examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
10
LEFT
10
15
15
15
15

A November 1981 reference audiogram noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
15
LEFT
0
10
5
10
5

A May 1982 hearing conservation data noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
15
15
15
15
15

A February 1983 reference audiogram noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
15
5
LEFT
10
5
0
20
15

A November 1983 reference audiogram noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
25
15
LEFT
0
0
5
10
10

A March 1984 hearing conservation data noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
20
10
LEFT
5
5
5
5
10

An August 1985 hearing conservation data noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
30
15
LEFT
15
15
15
25
20

In September 1988, the Veteran was given an audiological evaluation at the time of his separation from active duty.  The examination revealed pure tone thresholds, in decibels, as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
15
LEFT
5
10
5
15
15

Regarding in-service incurrence of his hearing loss and tinnitus, the Veteran has reported that he was routinely exposed to excessive noise from aircraft while working on the flight line around F-4 and F-16 jets during his 22 years of service in the Air Force.  Specifically, the Veteran testified that his in-service duties as a survival equipment specialist involved packing parachutes for Air 4 aircraft and 100 F-16 and F-15.  He stated that he had to go on the flight line and recover drag chutes as soon as the F-4's dropped them off.

Concerning this, an in-service audiogram dated November 1981 indicated that the Veteran was assigned to duty in noise in June 1981 and listed the type of noise as F-4.  Further, service personnel records reflect that the Veteran was served in the Air Force for 22 years and that his military specialty was aircraft fuel system mechanic and fabrication & parachute supervisor, which supports his contentions that he was routinely exposed to excessive noise from aircraft while serving on the flight line over a prolonged period of time.

Upon consideration of the above evidence, the Board finds that a grant of service connection for bilateral hearing loss is warranted.  Concerning this, the Board notes that two of the three requirements for service connection for hearing loss have been met: (1) there is a current bilateral hearing loss disability as defined in section 3.385 and (2) there was an injury--military acoustic trauma-sustained in service which is noted to be consistent with the Veteran's duties and circumstances in service.

Further, the Veteran testified at his July 2012 Board hearing that he noticed decreased hearing acuity in service, which continued to the present ever since that time.  The Board notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service noise exposure or the onset of a decrease in hearing.  See Layno, 6 Vet. App. at 469; see also Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Indeed, the Board has no reason to doubt the credibility of the Veteran's lay statements as they are consistent with the other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Throughout the record, the Veteran has consistently reported that he experienced hearing loss and tinnitus since his military service.  Accordingly, the Board finds the Veteran's lay statements are credible as to his inservice noise exposure and when his hearing impairment began.  

Concerning the third requirement that (3) there should be medical evidence linking the Veteran's current hearing loss disability to his military acoustic trauma, both the August 2008 and August 2012 private otolaryngology reports list positive noise exposure from serving in the Air Force for 22 years in regard to the diagnoses of sensorineural hearing loss.  The Board finds that this links the Veteran's current bilateral hearing loss to his noise exposure in service.  While the private physicians appears to have relied upon the Veteran's reported history, as opposed to a review of the claims file, the Board found the Veteran's lay statements regarding military noise exposure and observable symptoms to be competent and credible evidence.  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board also notes that despite the lack of showing of a hearing disability in official service treatment records, the audiometric findings in service over the 22 year period of service reflect a pattern of overall upward threshold shift.  

All in-service audiograms beginning February 1983 include threshold of 20 or higher in the 3000 and 4000 Hertz frequencies.  In particular, the November 1983 audiogram revealed 25 decibel in the right ear at 3000 Hertz and the August 1985 hearing conservation data revealed 25 decibel in the right ear at 1000 Hertz and 25 decibel in the left ear at 3000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels).

Regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that it is not necessary to remand for a VA examination in this case.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, given that the Veteran meets the definition of "hearing loss" as set forth in 38 C.F.R. § 3.385 currently, which is linked acoustic trauma and because he had noise exposure as well as some degree of bilateral hearing loss in service, the Board finds that it is as likely as not that the Veteran's currently diagnosed bilateral hearing loss is traceable to military service.  The Board therefore concludes that the evidence of record provides an adequate basis on which to grant service connection for bilateral hearing loss now.  

Additionally, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the medical evidence of record shows a reported history of tinnitus and current complaints of tinnitus.  Specifically, in an August 2008 private treatment report, the Veteran complained of ringing in the ear for several years and that he worked around jet noise in service.  The diagnosis was subjective tinnitus.  An August 2012 private audiology report notes the Veteran's history of noise exposure while serving in the Air Force and bilateral tinnitus for years.  During the July 2012 Board hearing, the Veteran testified that he noticed ringing in his ears in service, which continued ever since that time.

Because the Veteran's own lay testimony that he has experienced tinnitus since service is credible in this case and is consistent with the circumstances of his service, including noise exposure, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Marian, 17 Vet. App. at 312.  Rather, the Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent evidence to make such a determination.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Disability Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hypertension

Service connection for hypertension was granted in a July 1989 rating decision, and a 10 percent initial rating was assigned effective June 1, 1989.  The Veteran filed his present claim for an increased rating for service-connected hypertension in August 2006 and the RO continued the current 10 percent rating in the February 2007 rating decision.  The Veteran filed a timely notice of disagreement in August 2007 and perfected his appeal in March 2009.

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

In an April 2006 private medical report, the Veteran's blood pressure was 144/90.  

In December 2006, the Veteran underwent a VA fee-based hypertension examination.  The examiner noted that hypertension existed since 1989, with no current symptoms.  It was noted that the Veteran was currently taking Lisinopril for 10 years but the response had been minimal; his condition was the same.  Upon three different measurements, the Veteran's blood pressure was 170/110, 176/108, and 172/102.  The examiner stated that the Veteran's blood pressure was controlled by medications, therefore, additional blood pressure readings on separate days were not obtained.  The diagnosis was changed from hypertension to hypertensive vascular disease with residuals of erectile dysfunction because of the subjectively long history of longstanding hypertension and impotency and objectively elevated blood pressure and use of antihypertensives.  There was no finding of hypertensive heart disease.  The examiner further noted poor control of hypertension due to medication non-adherence and that repeat blood pressure reading was 150/98 after taking medication in the office.

In an April 2007 private medical report, the Veteran's blood pressure was 144/90.  

In a September 2007 private medical report, the Veteran's blood pressure was 140/94.  

In an August 2008 private medical report, the Veteran's blood pressure was 163/102.  

In an April 2010 VA examination report, the Veteran's blood pressure was 180/98.  It was noted that the Veteran had not taken his anti-hypertensive medication yet that day.

In July 2011, the Veteran underwent a VA fee-based general medical examination.  Upon three different measurements, the Veteran's blood pressure was 170/90, 168/90, and 140/86.  The examiner stated that the Veteran's blood pressure was controlled by medications, and that additional blood pressure readings on separate days were not obtained.  The diagnosis was essential hypertension.  The examiner noted that there were no findings of hypertensive heart disease and the effect of the Veteran's hypertension on his usual occupation or daily activity was none.

At the July 2012 hearing before the Board, the Veteran testified that his blood pressure had been fluctuating for a few years and that he had been keeping the blood pressure in pretty good control lately.  He also stated that there has been no change in his hypertension medications.

A disability rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  The medical evidence of record includes 12 separate blood pressure readings.  None of these blood pressure readings show a systolic pressure of 200 or more at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The record includes one diastolic pressure reading of 110 on the December 2006 VA fee-based examination.  However, the examiner noted that the Veteran's hypertension was in poor control due to medication non-adherence and that repeat blood pressure reading was 150/98 was noted after taking medication in the office.  All subsequent diastolic pressure readings ranged from 86 to 102, which is well under 110.  The Veteran also reported during the July 2012 Board hearing that although his blood pressure had been fluctuating for a few years, he had been keeping the blood pressure in pretty good control lately and that there has been no change in his hypertension medications, which is consistent with his statement that his hypertension had been in good control.  As diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown, a disability rating in excess of 10 percent for hypertension is not warranted.

Left Eye

Service connection for traumatic cataract of the left eye was granted in a July 1989 rating decision, and a noncompensable initial rating was assigned effective June 1, 1989.  The Veteran filed his present claim for an increased rating for service-connected left eye disability in August 2006.  In the February 2007 rating decision, the RO granted a 30 percent rating for lens implantation status post cataract extraction of the left eye effective August 10, 2006.  The Veteran filed a timely notice of disagreement in August 2007 and perfected his appeal in March 2009.

During the pendency of this appeal, VA revised the schedular rating criteria for evaluating eye disorders, effective December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Because the Veteran's claim for an increased rating for his left eye disability was received prior to that date, the appeal will be considered under the old criteria.

The record reflects that the Veteran's service-connected left eye disability has been assigned a 30 percent rating pursuant to Diagnostic Code 6029 effective from August 10, 2006.  This is the maximum schedular rating available for one eye under Diagnostic Code 6029.

Under Diagnostic Code 6029, a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029 (effective prior to December 10, 2008).

Post-operative cataracts, whether traumatic or senile, are rated based on impairment of vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Codes 6027 and 6028.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.

A 50 percent evaluation is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6072, 6075.

A 100 percent disability rating is warranted for corrected visual acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, Diagnostic Code 6071.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

The evidence of record does not support a rating greater than 30 percent for the Veteran's lens implantation status post cataract extraction of the left eye.  A December 2006 VA fee-based examination noted a history of a cataract extraction and lens implant in the left eye in 2003.  Ocular examination revealed best-corrected distance visual acuity of 20/25 in the right eye and 20/30 in the left eye.  The slit lamp biomicroscopy of the anterior segment of the left eye revealed normal conjunctiva with a clear cornea, deep anterior chamber and normal iris.  He had a posterior chamber lens in the left eye.  There was no evidence of rubeosis irides in either eye.  Visual fields were performed and they were entirely full in both eyes with no evidence of any glaucomatous visual field defect.  The diagnoses were status post cataract extraction and lens implantation of the left eye for traumatic cataract and glaucoma suspect, bilaterally.

At a May 2011 VA fee-based examination showed the Veteran had no pain, distorted vision, redness or swelling, halos, watering, enlarged images, or discharge eye floaters.  He reported functional impairments of blurred vision.  Ocular examination revealed best-corrected distance visual acuity of 20/50 in the right eye and 20/40 in the left eye.  The slit lamp biomicroscopy of the anterior segment of the left eye revealed normal conjunctiva with a clear cornea, deep anterior chamber and normal iris.  He had centrally placed posterior chamber lens in the left eye.  Goldman Kinetic Perimetry was performed and the fields were full with no evidence of any field defects.  The diagnoses were status post cataract extraction and lens implantation of the left eye for traumatic cataract, untreated open-angle glaucoma, and macular degeneration and posterior vitreous detachment of the left eye.

On an August 2012 private eye examination, corrected distance vision with glasses was 20/25, bilaterally.  The diagnosis was pseudophakia of the left eye.

After review of the evidence of record, the Board must conclude that a rating greater than 30 percent for the Veteran's left eye disability is not warranted.  The evidence of record reflects that best corrected vision was measured at 20/40, 20/30, and 20/25 in the left eye on ocular examinations conducted in December 2006, May 2011 and August 2012, respectively.  As noted above, loss of vision is not compensable unless best corrected vision is 20/40 in one eye and 20/50 or worse in the other eye.  Thus, evaluation based on the impairment in vision of the Veteran's left eye would not result in a compensable rating at any time during the rating period on appeal.

Impairment of field vision is not shown by the evidence of record.  Specifically, both December 2006 and May 2011 VA fee-based examinations indicate that the Veteran's visual fields were full with no evidence of any field defects.  As such, discussion of 38 C.F.R. § 4.76a, Table III is of no benefit to the Veteran.

The current 30 percent rating is the highest disability rating that can be assigned under Diagnostic Code 6029, based on aphakia.  Accordingly, the Board finds that a rating in excess of 30 percent for the Veteran's lens implantation status post cataract extraction of the left eye is not warranted for any period on appeal.

Other Considerations

These issues have also been reviewed with consideration of whether staged ratings would be warranted.  However, the evidence of record does not show that a rating greater than those currently assigned would be warranted for the Veteran's service-connected hypertension or lens implantation status post cataract extraction of the left eye, at any time during the rating period on appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The Veteran's hypertension has been evaluated under criteria such as diastolic and systolic blood pressure as well as requirement of continuous medication for control.  The Veteran's lens implantation status post cataract extraction of the left eye has been evaluated under criteria such as visual impairments and aphakia/pseudophakia.  In totality, the Board finds that the currently assigned schedular ratings reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not contend that he experiences any symptomatology caused by these disabilities that are unaccounted for by the rating criteria.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his hypertension and left eye disability with the pertinent schedular criteria does not show that the service-connected disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Nevertheless, the evidence does not show, nor has the Veteran contended, that his service-connected disabilities have necessitated frequent periods of hospitalization or caused marked interference with employment.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claims for increased ratings.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a disability rating in excess of 30 percent for lens implantation status post cataract extraction of the left eye is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


